Sfofford, J.
A simple issue of fact is presented by this record, viz, whether a slave sold by defendant to plaintiff, was, at the date of the sale, affected with an incurable disease of which he afterwards died.
There being no presumption raised in this case by reason of the time whou the disease manifested itself, the burden of proving its existence at the date of the sale was upon the plaintiff.
He has failed to make out any thing more than a speculative and possible case. The slave is said to have died of an aneurism. The plaintiff’s main witness, a physician, says he is “ of opinion that the condition that led to aneurism existed before the sale, but does not say that the aneurism itself existed at that time, or before it.” He also says, that “ it could not be ascertained from the appearance after death” (there was an autopsy) “ whether the death was caused by a rupture produced by sudden exertion, or from the natural course of the disease of aneurism.”
The verdict and judgment under the evidence as found in this record, are abundantly sustained by the jurisprudence of this court.
Judgment affirmed.